Title: From Thomas Jefferson to Thomas Pinckney, 29 May 1797
From: Jefferson, Thomas
To: Pinckney, Thomas


                    
                        Dear Sir
                        Philadelphia May 29. 1797.
                    
                    I recieved from you, before you left England, a letter inclosing one from the Prince of Parma. As I learnt soon after that you were shortly to return to America, I concluded to join my acknolegements of it with my congratulations on your arrival; and both have been delayed by a blameable spirit of procrastination for ever suggesting to our indolence that we need not do to-day what may be done tomorrow. Accept them now in the sincerity of my heart. It is but lately I have answered the Prince’s letter. It required some time to establish arrangements which might effect his purpose; and I wished also to forward a particular article or two of curiosity.
                    You have found on your return a higher style of political difference than you had left here. I fear this is inseparable from the different constitutions of the human mind, and that degree of freedom which permits unrestrained expression. Political dissension is doubtless a less evil than the lethargy of despotism: but still it is a great evil, and it would be as worthy the efforts of the patriot as of the philosopher, to exclude it’s influence if possible, from social life. The good are rare enough at best. There is no reason to subdivide them by artificial lines. But whether we shall ever be able so far to perfect the principles of society as that political opinions shall, in it’s intercourse, be as inoffensive as those of philosophy, mechanics or any others, may well be doubted. Foreign influence is the present and just object of public hue and cry, and, as often happens, the most guilty are foremost and loudest in the cry If those who are truly independant can so trim our vessel as to beat thro’ the waves now agitating us, they will merit a glory the greater as it seems less possible. When I contemplate the spirit which is driving us on here, and that beyond the water which will view us but as a mouthful the more, I have little hope of peace. I anticipate the burning of our seaports, havoc of our frontiers, houshold insurgency, with a long  train of etceteras which it is enough for a man to have met once in his life. The exchange which is to give us new neighbors in Louisiana (probably the present French armies, when disbanded) has opened us to combinations of enemies on that side where we are most vulnerable. War is not the best engine for us to resort to. Nature has given us one in our commerce which, if properly managed, will be a better instrument for obliging the interested nations of Europe to treat us with justice. If the commercial regulations had been adopted which our legislature were at one time proposing, we should at this moment have been standing on such an eminence of safety and respect as ages can never recover. But having wandered from that, our object should now be to get back with as little loss as possible; and when peace shall be restored to the world, endeavor so to form our commercial regulations, as that justice from other nations shall be their mechanical result.
                    I am very happy to assure you that the conduct of Genl. Pinckney has met universal approbation. It was marked with that coolness, dignity and good sense which we expected from him. I am told the French government had taken up an uphappy idea that Monroe was recalled for the candor of his conduct in what related to the British treaty, and that Genl. Pinckney was sent as having other dispositions towards them. I learn further that some of their well informed citizens here are setting them right as to Genl. Pinckney’s disposition, so well known to have been just towards them; and I sincerely hope not only that he may be employed as envoy extraordinary to them, but that their minds will be better prepared to recieve him. I candidly acknolege however that I do not think the speech and addresses of Congress as conciliatory as the preceding irritations on both sides would have rendered wise. I shall be happy to hear from you at all times, to make myself useful to you whenever opportunity offers, and to give every proof of the sincerity of the sentiments of esteem & respect with which I am Dear Sir Your most obedient & most humble servt
                    
                        Th: Jefferson
                    
                